20-05027-rbk Doc#94 Filed 10/12/20 Entered 10/12/20 19:07:09 Main Document Pg 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

 In re:                                 §             Chapter 11
 KRISJENN RANCH, LLC,                   §
        Debtor                          §          Case No. 20-50805
                                        §
 _________________________________________________________________________

 KRISJENN RANCH, LLC and                §
 KRISJENN RANCH, LLC-SERIES             §
 UVALDE RANCH, and KRISJENN             §
 RANCH, LLC-SERIES PIPELINE             §
 ROW as successors in interest to       §
 BLACKDUCK PROPERTIES, LLC,             §
      Plaintiffs                        §
                                        §
 v.                                     §
                                        §
 DMA PROPERTIES, INC., and              §
 LONGBRANCH ENERGY, LP,                 §        Adversary No. 20-05027
       Defendants                       §
 _________________________________________________________________________

 DMA PROPERTIES, INC.,                        §
      Cross-Plaintiff/Third Party Plaintiff   §
 v.                                           §
                                              §
 KRISJENN RANCH, LLC,                         §
 KRISJENN RANCH, LLC-SERIES                   §
 UVALDE RANCH, and KRISJENN                   §
 RANCH, LLC-SERIES PIPELINE ROW,              §   Adversary No. 20-05027
 BLACK DUCK PROPERTIES, LLC,                  §
 LARRY WRIGHT, and JOHN TERRILL,              §
      Cross-Defendants/Third-Party            §
      Defendants                              §

     KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH,
        AND KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS
    IN INTEREST TO BLACK DUCK PROPERTIES, LLC’S MOTION FOR LEAVE TO
     FILE SUR-REPLY TO THIRD PARTY PLAINTIFFS DMA PROPERTIES, INC.’S
     REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT ON
         DMA’S OWNERSHIP INTEREST IN THE BIGFOOT NOTE PAYMENTS

  TO THE HONORABLE CHIEF BANKRUPTCY JUDGE RONALD B. KING:


                                                                                1
20-05027-rbk Doc#94 Filed 10/12/20 Entered 10/12/20 19:07:09 Main Document Pg 2 of 4




         COME NOW Debtors, Claimants, and Third-Party Defendants KrisJenn Ranch, LLC,

  KrisJenn Ranch, LLC-Series Uvalde Ranch, KrisJenn Ranch, LLC-Series Pipeline Row, and

  KrisJenn Ranch, LLC, as successor in interest to Black Duck Properties, LLC (collectively the

  “Debtors”), pursuant to Local Bank. R. 7007 (c)(1), hereby request leave to file a Sur-Reply to

  DMA Properties, Inc.’s Reply in Support of Motion for Partial Summary Judgment on DMA’s

  Ownership Interest in the Bigfoot Note Payments (the “Reply”). [Doc. 93.] To the extent the

  Court is inclined to consider DMA Properties, Inc.’s (“DMA”) procedurally improper and

  meritless Reply, the Debtors respectfully request an opportunity to respond.

        DMA now seeks to raise, for the first time in this proceeding, an argument in which DMA

  is a third-party beneficiary, despite DMA’s failure to include such argument in their motion for

  summary judgment [Doc. 41]. Debtors therefore seek a fair opportunity to respond to this new

  argument. Accordingly, Debtors request that the Court accept its Sur-Reply to the Reply, a copy

  of which is attached as exhibit A hereto. A proposed form of order also accompanies this motion.

        WHEREFORE PREMISES CONSIDERED Debtors pray this Court issue an order granting

  leave of court to file Debtors’ Sur-Reply and request the Court enter Exhibit A into the docket.

        Dated: October 12, 2020




                                                                                                     2
20-05027-rbk Doc#94 Filed 10/12/20 Entered 10/12/20 19:07:09 Main Document Pg 3 of 4




                                 Respectfully submitted,

                                 MULLER SMEBERG, PLLC

                           By:    /s/ John Muller
                                 C. John Muller IV
                                 State Bar No. 24070306
                                 john@muller-smeberg.com
                                 Ronald J. Smeberg
                                 State Bar No. 24033967
                                 ron@smeberg.com
                                 Ezekiel J. Perez
                                 State Bar No. 24096782
                                 zeke@muller-smeberg.com
                                 MULLER SMEBERG, PLLC
                                 111 W. Sunset Rd.
                                 San Antonio, TX 78209
                                 Telephone: 210-664-5000
                                 Facsimile: 210-598-7357

                                 ATTORNEY FOR DEBTORS




                                                                                3
20-05027-rbk Doc#94 Filed 10/12/20 Entered 10/12/20 19:07:09 Main Document Pg 4 of 4




                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on
  all counsel of record by way of e-service through the CM/ECF system by notice of electronic
  filing or via email on the 12th day of October 2020:

  Michael Black                                       Natalie Wilson
  BURNS & BLACK PLLC                                  LANGLEY & BANACK, INC.
  750 Rittiman Road                                   745 East Mulberry Avenue | Suite 700
  San Antonio, Texas 78209                            San Antonio, TX 78212
  210-829-2022                                        210-736-6600
  210-829-2021 fax                                    lwilson@langleybanack.com
  mblack@burnsandblack.com                            Attorneys for DMA Properties, Inc.
  Attorneys for Longbranch Energy, LP
  and DMA Properties, Inc.                            Jeffery Duke
                                                      DUKE BANISTER MILLER & MILLER
  Christopher S. Johns                                22310 Grand Corner Drive, Suite 110
  Christen Mason Hebert                               Katy, Texas 77494
  JOHNS & COUNSEL PLLC                                jduke@dbmmlaw.com
  14101 Highway 290 West, Suite                       Counsel for Longbranch Energy, LP
  400A
  Austin, Texas 78737                                 William Germany
  512-399-3150                                        BAYNE, SNELL, & KRAUSE
  512-572-8005 fax                                    1250 NE Loop 410, Ste. 725
  cjohns@johnsandcounsel.com                          San Antonio, Texas 78209
  chebert@johnsandcounsel.com                         T- (210) 824-3278
                                                      F- (210) 824-3937
  Timothy Cleveland                                   wgermany@bskaw.net
  CLEVELAND | TERRAZAS PLLC                           Attorney for Larry Wright
  4611 Bee Cave Road, Suite 306B
  Austin, Texas 78746                                 OFFICE OF THE UNITED STATES
  512-689-8698                                        TRUSTEE
  tcleveland@clevelandterrazas.com                    903 San Jacinto Blvd, Room 230
  Attorneys for DMA Properties, Inc.                  Austin, Texas 78701
                                                      shane.p.tobin@usdoj.gov
                                                      United States Trustee

                                                /s/ John Muller
                                               C. John Muller IV




                                                                                                  4
